Citation Nr: 9935512	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-45 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection of a lung disorder, 
including a lung disorder secondary to cigarette smoking in 
service.  

2.  Entitlement to service connection of a psychiatric 
disorder, including post-traumatic stress disorder.

3.  Entitlement to service connection, for treatment purposes 
only, of an active psychosis.  

4.  Entitlement to an increased evaluation for a left foot 
neuroma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California, Hartford, Connecticut, and Wichita, Kansas, dated 
March 1992, April 1996, and September 1997. 

In January 1994, the RO denied claims for service connection 
for a right foot disorder, a disorder of the knees, a hip 
disorder, a right hand disorder, drug dependency, vision 
impairment, and hearing loss.  Notice of that decision was 
mailed that same month.  Although in August 1996, the RO 
issued a supplemental statement of the case addressing these 
issues, the claims file does not reflect a notice of 
disagreement with respect to the rating decision or issues in 
question either prior to the mailing of the supplemental 
statement of the case or within a year of notification of the 
adverse decision.  That August 1996 statement of the case 
refers to a notice of disagreement filed July 8, 1996.  
However, a statement received that day addresses entitlement 
to service connection for a psychiatric disorder, entitlement 
to treatment for psychosis, and entitlement to an increased 
evaluation for a left foot neuroma, but does not include any 
reference to the issues that were the subject of the January 
1994 decision.  Therefore, the claims file reflects that the 
veteran did not file a timely notice of disagreement with 
respect to those issues, and those issues are not before the 
Board.  

The Board also observes that although in April 1996, the RO 
denied a claim for Persian Gulf War Syndrome, in July 1996 
the veteran indicated that he was in agreement with that 
decision.  

More recently, the veteran has raised claims for service 
connection of numerous disorders, including claims filed in 
December 1997 and February 1998.  Those issues are referred 
to the RO for appropriate disposition.  


REMAND

During a hearing held in April 1998, the veteran indicated 
that in 1978, while in service, he received treatment through 
the mental hygiene clinic for nicotine dependence.  Although 
service medical records associated with the claims file, do 
not contain reports of treatment through the mental hygiene 
clinic, a history provided during a separation examination in 
December 1978 also reflects that the veteran during that year 
received treatment through the mental hygiene clinic.  The 
claims file does not reflect an attempt by the RO to obtain 
separate psychiatric records of treatment and does not 
reflect an attempt to secure any additional service medical 
records after the veteran presented the testimony in 
question.  

The evidence before the Board raises some question as to 
whether the Board has before it complete service medical 
records.  Any such records should be obtained and made part 
of the claims file.  

In August 1996, the veteran was afforded a supplemental 
statement of the case, which addressed, in part, entitlement 
to an increased evaluation for a neuroma of the left foot.  
Since that time, additional treatment records have been 
associated with the claims file.  These include 1996 entries 
documenting complaints associated with the left lower 
extremity, such as July 1996 entry addressing peripheral 
neuropathy.  The claims file does not reflect that the 
veteran was provided a supplemental statement of the case 
addressing this additional evidence or that the RO otherwise 
considered this additional evidence with respect to the issue 
of entitlement to an increased evaluation for a neuroma of 
the left foot.  In addition, the veteran does not appear to 
have waived consideration of that evidence with respect to 
the issue in question as a prerequisite to any adjudicative 
action by the Board.  

Finally, the Board observes also that, in October 1996, the 
veteran filed a VA Form 9 which refers to entitlement to 
service connection of a psychiatric disorder, service 
connection, for treatment purposes, of active psychosis, and 
an increased evaluation for a neuroma of the foot.  That VA 
form 9 reflects a request for a hearing before a member of 
the Board of Veterans' Appeals.  The veteran has not been 
scheduled for a hearing before a member of the Board and has 
not been afforded any hearing with respect to those issues 
since the filing of the VA form 9 in question.   

Therefore, this case is REMANDED for the following 
development:

1.  The RO should secure any records of 
treatment through the mental hygiene 
clinic while the veteran was in service, 
including any records of treatment 
received in 1978 through an individual 
identified as "Marjory Daymude."  Any 
such record should be made a part of the 
claims file.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  

3.  The veteran should also be scheduled 
for a Travel Board hearing addressing the 
following issues:  (1) entitlement to 
service connection of a psychiatric 
disorder, including post-traumatic stress 
disorder; (2) entitlement to service 
connection, for treatment purposes only, 
of an active psychosis; and (3) 
entitlement to an increased evaluation 
for a left foot neuroma, currently 
evaluated as 10 percent disabling.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












